 



Exhibit 10.1

March 18, 2008

Matthew M. Loar
[Address]



Re:   Offer of Employment at Neurobiological Technologies, Inc.

Dear Matt:

It is my pleasure to offer you a position with Neurobiological Technologies, Inc
(“NTI”) as Vice President and Chief Financial Officer, reporting to me in my
capacity as President and CEO, subject to your acceptance of the terms of this
offer letter. You will be based at our company headquarters in Emeryville,
California. As we have discussed, our intention is for you to begin work with
NTI on April 1, 2008 (the “Commencement Date”). However, we agree that during
the first 30 days of employment, you may devote up to 50% of your time to
complete already existing professional commitments outside of NTI. Starting
May 1, you will serve as a full-time employee.

Starting on the Commencement Date, you will receive an initial annual base
salary of $275,000, payable twice a month in accordance with NTI’s customary
payroll practices. Additionally, you will receive a one-time signing bonus of
$25,000, which will be paid in May 2008 after you start employment on a
full-time basis. You will also be eligible for an annual cash bonus at a level
generally consistent with similarly situated officers of the Company. For 2008,
your target bonus amount is expected to be 25% of your annual base salary (pro
rated for the partial year). The actual bonus amount paid in any given year will
be determined by the Compensation Committee in its discretion and will be
dependent upon the satisfaction of individual and Company goals established
annually.

Subject to your commencement of employment you will receive an option to
purchase up to 225,000 shares of Company common stock at a price per share equal
to 100% of the fair market value of the underlying stock on the date of grant.
This grant will vest with respect to one-eighth of the underlying shares six
months from the grant date and then with respect to the remaining shares monthly
over the next 42 months so that the option is fully vested on the fourth
anniversary of the grant date. The option will be treated as an incentive stock
option to the extent permitted under Section 422 of the Internal Revenue Code
and will be subject to the terms and conditions of the Company’s 2003 Equity
Incentive Plan (the “Plan”). Due to limited share reserves under the Plan, we
may grant part or all of the award outside of the plan as an “inducement” grant,
in which case the option will be governed by the terms of the Plan as if granted
under the Plan and the option will be treated as non-qualified. You will also be
eligible for annual equity awards to be granted by the Compensation Committee,
subject to individual and overall Company performance.

Should your employment with NTI be terminated by the Company without “cause”
(defined below) within 18 months from the Commencement Date, you will be
eligible to receive severance pay in an amount equal to six months of your
then-current base salary. The severance payment will conditioned upon your
execution and delivery of a broad general release in favor of the Company and
its affiliates and agents; the severance payment will be due upon the
effectiveness of such release. For purposes of this agreement, “cause” shall be
deemed to be present if your employment is terminated for any of the following
reasons:

 

5



--------------------------------------------------------------------------------



 



(i) your refusal to comply with a lawful instruction of the Board or the CEO so
long as the instruction is consistent with the scope and responsibilities of
your position;

(ii) your material failure or refusal to perform according to, or to comply
with, the policies, procedures or practices established by the Company or the
Board of Directors;

(iii) your material breach of this agreement or the Employee Nondisclosure and
Proprietary Information Agreement (referenced below);

(iv) gross incompetence in performing your job functions;

(v) your commission of, or participation in, a fraud or act of dishonesty
against the Company; or

(vi) your conviction of, or the entering of a guilty plea or plea of “no
contest” with respect to, any crime involving fraud, dishonesty or an act of
moral turpitude, in each case as determined by a majority of the Company’s Board
of Directors.

You will be eligible to participate in our standard benefits programs available
to similarly situated employees of NTI, in accordance with individual plan
requirements. Currently, we provide paid medical and dental insurance at no cost
to employees, a vision plan, short-term/long-term disability insurance, life
insurance, 401(k) Plan and employee stock purchase plan. We may change our
benefits in the future and we can make no representations regarding the
availability or type of future benefits. You will receive seven days paid sick
leave per year and will initially begin accruing vacation under the Company’s
existing policies (15 working days per year, subject to an accrual cap of 30
days) starting on the Commencement Date. The number of holiday closures may
vary; this year there are thirteen. Additionally, to accommodate your already
existing summer vacation plans, we have agreed that you will have a credit of
15 days of vacation immediately upon the Commencement Date, most of which will
be used over the summer.

While we are pleased to make you this offer, we cannot make any representation
regarding the duration of your employment with NTI. Please understand that your
employment with NTI will be “at-will.” This means that either you or NTI may
terminate your employment at any time, with or without notice, and with or
without cause.

Federal law requires that all prospective employees present documentation
verifying their identity and demonstrating that they are authorized to work in
the United States. If you do not provide this documentation to NTI within three
days of beginning your employment, NTI will be required to end your employment
immediately, in which case you will not be entitled to any severance pay. If you
have any questions about this requirement, which applies to U.S. citizens and
non-U.S. citizens alike, please contact Director of Administration and HR,
Maureen Wesley at 510.595.6009 (wesleym@ntii.com). We will also conduct a
routine background check. To the extent that the background check reveals any
facts that are of reasonable concern to us, we may elect to terminate your
employment (if the concern is substantiated) without severance pay.

To enable NTI to safeguard its proprietary and confidential information, it is a
condition of employment that you agree to sign NTI’s standard form of “Employee
Nondisclosure and Proprietary Information Agreement.” A copy of this agreement
is enclosed for your review. We understand that you are likely to have signed
similar agreements with prior employers, and wish to impress upon you that NTI
does not want to receive the confidential or proprietary information of others,
and will support you in respecting your lawful obligations to prior employers.

 

6



--------------------------------------------------------------------------------



 



This letter contains our complete understanding and agreement regarding the
terms of your employment by NTI. There are no other, different or prior
agreements or understandings on this or related subjects, except for the
Employee Nondisclosure and Proprietary Information Agreement. Changes to the
terms of your employment can be made only in a writing signed by you and the
President of NTI, although it is understood that NTI may, from time to time, in
its sole discretion, adjust the compensation paid and benefits provided to you
and its other employees, as well as job titles, duties, responsibilities,
assignments and reporting relationships.

Matt, we very much look forward to you joining NTI and expect that you will be a
great asset to the company, and particularly the executive team. Please indicate
your acceptance of this offer by signing both copies of this letter where
indicated and returning them to my attention at your earliest convenience. We
will follow up by sending you a fully executed original of the agreement for
your files.



      Sincerely,



      /s/ Paul E. Freiman
Paul E. Freiman President and
Chief Executive Officer

Enclosure

ACCEPTANCE OF EMPLOYMENT OFFER:

I accept the offer of employment by Neurobiological Technologies, Inc. on the
terms described in this letter.

       
Signature:
  /s/ Matthew M. Loar  
 
           
Date:
  March 20, 2008  
 
   

 

7